 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS, also known as                    No. 2:16-CV-00475-TLN-DMC
      Nerrah Brown,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      JEFF MACOMBER, et al.,
15
                         Defendants.
16

17

18          Plaintiff Keenan Wilkins (also known as Nerrah Brown) (“Plaintiff”), a prisoner

19   proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. § 1983. The matter was

20   referred to a United States Magistrate Judge pursuant to Eastern District of California Local Rule

21   302(c)(21).

22          On September 24, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on Plaintiff and which contained notice that Plaintiff may file objections

24   within fourteen (14) days. (ECF No. 23.) On October 8, 2019, Plaintiff filed his “Objections to

25   Magistrate[’]s Findings and Recommendations.” (ECF No. 25.)

26          This Court reviews de novo those portions of the proposed findings of fact to which

27   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

28   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As
                                                      1
 1   to any portion of the proposed findings of fact to which no objection has been made, the Court

 2   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 3   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 4   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5          Having carefully reviewed the entire file under the applicable legal standards, the Court

 6   finds the Findings and Recommendations to be supported by the record and by the magistrate

 7   judge’s analysis.

 8          Plaintiff’s objections to the recommended dismissals, which he asserts after being granted

 9   leave to file an amended complaint to cure his pleading deficiencies yet electing not to do so, are

10   not well taken. Furthermore, Plaintiff’s objections merely raise issues already evaluated —

11   properly and at length — by the magistrate judge in the instant Findings and Recommendations

12   (ECF No. 23) and the Order granting Plaintiff leave to file a third amended complaint (ECF No.

13   21). Accordingly, Plaintiff’s objections are overruled.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. The Findings and Recommendations, filed September 24, 2019 (ECF No. 23), are

16   adopted in full;

17          2. Claim 2 is DISMISSED, as asserted against Defendants Macomber, Moore, and

18   Ramirez;

19          3. Claims 4, 5, and 6 are DISMISSED; and

20          6. Defendants Moore and Ramirez are DISMISSED from this action.
21          7. This action proceeds on Plaintiff’s Second Amended Complaint under Claim 1 (against

22   Defendants Macomber, Harrington, and Lockwood), Claim 2 (against Defendant David), and

23   Claim 3 (against Defendants David, Stewart, Macomber, and Giannelli).

24          IT IS SO ORDERED.

25   Dated: December 2, 2019

26
27
                                         Troy L. Nunley
28                                       United States District Judge
                                                       2
